Citation Nr: 1824463	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.  

2.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus (DM).  

3.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the left knee.  

4.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee.  

5.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.  

6.  Entitlement to an evaluation in excess of 10 percent for a service-connected low back disorder.  

7.  Entitlement to a compensable evaluation for service-connected erectile dysfunction. 

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970 and from January 1973 to July 1991. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In November 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of such proceeding is associated with the claims file. 

The issue of TDIU was raised during the hearing in connection with the claims on appeal.

The issues of increased evaluations for DM, bilateral knee disabilities, a low back disability, erectile dysfunction, hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has requested that his appeal regarding an increased rating for tinnitus be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of an increased evaluation for tinnitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  At his November 2017 Board hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to an increased evaluation for tinnitus.  Because the Veteran has clearly indicated his wish to withdraw this issue, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2017).  Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the issue and it is therefore dismissed.

ORDER

The claim as to entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran contends that he is entitled to increased ratings for his service-connected DM, bilateral knee disorders, back disability, erectile dysfunction and hearing loss.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims and to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

As an initial matter, the Board notes that remand is required to obtain private treatment records regarding the Veteran's claimed back, erectile dysfunction, and hearing loss disorders.  At the Veteran's November 2017 Board hearing he testified that he had received private treatment from an orthopedist for his back recently.  He also noted he has seen a urologist regarding his erectile dysfunction.  Regarding his bilateral hearing loss, the Veteran also claimed that after the hearing he would obtain another hearing exam.  The Board left the record open for 90 days in order for the Veteran to submit Disability Benefit Questionnaires (DBQs) regarding his claims.  However, such have not been associated with the record.  Therefore, it would appear that there are outstanding private treatment records.  On remand, the AOJ should request the Veteran's authority to obtain any outstanding private treatment records. 

Under the VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when a veteran asserts that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); VAOPGCPREC 11-95 (1995).

At his November 2017 Board hearing, the Veteran reported that he experienced numbness in his bilateral feet, which he related to his DM.  See November 2017 Board Hearing Transcript p.7.  As there is an indication that his DM might have worsened in severity since his last VA examination, a remand is necessary.  

The Veteran testified that his back disability included pain radiating down his left leg.  See November 2017 Board Hearing Transcript p.14.  As it appears that the Veteran's back disability may have worsened since his last VA examination, a remand is necessary.

In light of this evidence, the Board finds that new VA examinations are both warranted and necessary to determine the current nature and severity of the Veteran's DM and back disability.  As the Veteran indicated that he was planning to submit DBQs for the remaining issues on appeal, but has not, the Board interprets this as an indication that he felt all his disorders on appeal were worse since his last VA examination, and will remand for updated VA examinations.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 402-03.

Accordingly, the case is REMANDED for the following action:

1. Develop the claim for TDIU.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for any records relating to the Veteran's claimed back disability, specifically any recent orthopedic treatment from Primary Health and Dr. McGalvin.  A specific request should also be made for any records relating to the Veteran's claimed ED from a urologist at Carolina Urologist.  

4. After any additional records are associated with the claims file, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected diabetes mellitus, and any associated complications, to include neuropathy.  The examiner should also address the functional impact the Veteran's diabetes has on his ability to maintain employment.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and the VA examination report should comply with all appropriate protocols for rating diabetes mellitus. 

5. After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination regarding the severity of the thoracolumbar spine.  The impact on his employment should be noted.

In addition to utilizing the relevant DBQ, the examiner must test the range of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion regarding additional functional loss during a flare-up, or provide a supporting explanation about why such an opinion cannot be provided, which is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  The examiner must elicit from the Veteran relevant information as to any flare-ups or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why she or he could not do so.  

6. After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination regarding the severity of the bilateral knees.  The impact on his employment should be noted.

In addition to utilizing the relevant DBQ, the examiner must test the range of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion regarding additional functional loss during a flare-up, or provide a supporting explanation about why such an opinion cannot be provided, which is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  The examiner must elicit from the Veteran relevant information as to any flare-ups or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why she or he could not do so.  

7. After any additional records are associated with the claims file, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected erectile dysfunction.  The examiner should also address the functional impact the Veteran's ED has on his ability to maintain employment.  

8. After any additional records are associated with the claims file, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected bilateral hearing loss.  The examiner should also address the functional impact the Veteran's bilateral hearing loss has on his ability to maintain employment.  

9. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


